Citation Nr: 1535054	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-26 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1988 to April 1998.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in April 2015; the hearing transcript has been associated with the file and has been reviewed.  


FINDING OF FACT

The criteria for an evaluation in excess of 30 percent for Crohn's disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.114, Diagnostic Code 7323 (2014).


CONCLUSION OF LAW

The Veteran's Crohn's disease manifests with frequent exacerbations of symptoms including abdominal pain, bloating, constipation and diarrhea, and vomiting and nausea but without malnutrition or decline in health during remissions.


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Crohn's disease is evaluated under Diagnostic Code 7323, for ulcerative colitis.  This code provides a 30 percent rating for moderately severe symptoms, with frequent exacerbations.  A 60 percent rating is warranted for severe symptoms, with numerous attacks per year and malnutrition, with only fair health during remissions.  A 100 percent rating is warranted for pronounced symptoms, resulting in marked malnutrition, anemia, and general debility, or serious complications, such as liver abscesses.  38 C.F.R. § 4.114, Diagnostic Code 7323.

A July 2011 private treatment note reflects that the Veteran reported a decrease in appetite and had experienced weight loss related to his Crohn's disease.  He missed 10 days of work related to the flare-up.

Records show the Veteran was hospitalized for several days in July 2012 for a Crohn's disease exacerbation described as moderate to severe.  He was diagnosed with an enteroenteric fistula of the terminal ileum.  A follow-up note later that month reflects that he reported being able to consume only two small meals a day, a protein shake, and lots of water, but having to force the food down.  At the time of his admission he reported his last hospitalization was in 2008 but he had had five to six emergency department visits over the past month due to his severe abdominal pain.  An October 2012 VA treatment note reflects that the Veteran reported feeling better since his visit last July, but still having intermittent abdominal pain.

In an October 2012 statement the Veteran reported weight loss over the years due to his Crohn's disease and several attacks per year.

On VA examination in July 2013 the examiner stated as way of history that the Veteran had had four flare-ups of his Crohn's disease since 2008.  The examiner stated that the Veteran has mild, intermittent right lower quadrant abdominal pain and intermittent loose stools.  He has constipation initially when the pain starts and then a few days of diarrheal stools with no blood in the stool.  The Veteran's weight was noted to have been stable since starting prednisone.  The Veteran reported missing 25 days of work over the past 12 months due to his Crohn's disease flares.

The Veteran was noted to have frequent episodes of bowel disturbance with abdominal distress and seven or more episodes of exacerbations and/or attacks of the intestinal condition in the past 12 months.  The Veteran was not noted to have weight loss, malnutrition, serious complications, or other general health effects due to his Crohn's disease.

A VA emergency department note reflects that the Veteran was seen in November 2013 for a flare-up of his Crohn's disease causing abdominal pain and vomiting for the past four to five days, which had prevented the Veteran from being able to eat.  He was again sent to the emergency room in January 2014 complaining of abdominal pain, nausea, constipation, and bloating.

In January 2014 the Veteran's medications for his Crohn's disease were changed after the Veteran reported continued bloating and pain.  A June 2014 VA medical note reflects that the Veteran reported he was waiting on a prescription refill of his bi-weekly Humira and was in pain.  An August 2014 VA treatment note states that his gastrointestinal symptoms are under control with medication.

In a May 2014 statement the Veteran reported his flare-ups involve abdominal pain, nausea, vomiting, and diarrhea.  He reported he had lost 25-35 pounds over the past 15 years due to his Crohn's disease.  He reported his recent prescription for steroids had caused weight gain.  He reported he misses work several days per month due to his Crohn's disease.

At his April 2015 hearing the Veteran testified that he has flare-ups 22 to 28 times per year, although he does not seek emergency medical care every time.  He reported during a flare-up he experiences bloating and severe stomach pain.  He also has constipation sometimes and other times diarrhea.  The Veteran said his weight has fluctuated from 215 to 140 pounds.  He said that even during remissions he constantly has pain.  He estimated he misses 28 to 30 days of work a year due to his Crohn's disease.

A January 2015 VA treatment note reflects that the Veteran reported he had been having a flare of his Crohn's disease for the past several days, including vomiting, diarrhea, and dizziness.

The Board acknowledges the Veteran's frequent exacerbations of his Crohn's disease and his complaint of pain even when not experiencing a flare-up of the disease.  However, the evidence does not reflect that the Veteran has experienced malnutrition or is only in fair health during remissions.

The Veteran testified to some weight change over the past 15 years.  The Board has reviewed the Veteran's treatment records since 2012, the time period applicable to this appeal, and finds that the Veteran's weight has fluctuated from approximately 199 to 214 during that time.  The Veteran has reported some weight loss on specific occasions associated with a flare-up of his Crohn's disease, as well as difficulty during those times with eating.  However, treatment records do not overall indicate problems with nutrition or suggest that the Veteran experiences malnutrition.

Further, while the Board acknowledges the Veteran's complaint of pain even when not having a flare-up of his Crohn's disease.  However, the Veteran's records do not indicate overall that the Veteran's health is only fair during remissions of the disease.  Apart from the Veteran's general testimony of having "pain," neither his statements nor treatment records suggest his Crohn's disease affects his overall health when not exacerbated.  The July 2013 VA examiner noted that the Veteran reported intermittent abdominal pain and intermittent loose stools.  The examiner further found that the Veteran did not experience weight loss, malnutrition, serious complications, or other general health effects due to his Crohn's disease.

The Board acknowledges the Veteran's frequent exacerbations of his Crohn's disease with moderately severe symptoms, including abdominal pain, bloating, constipation and diarrhea, and sometimes vomiting and nausea.  The Board further acknowledges the Veteran's enteroenteric fistula of the terminal ileum diagnosed in 2012.  However, the Board finds that those symptoms, including their frequency and severity, are contemplated by the 30 percent rating currently assigned.  The Board does not find that the Veteran's condition more closely approximates the criteria for the next higher 60 percent rating.  Further, he does not meet the criteria for a 100 percent rating as he does not have marked malnutrition, anemia, and general debility, or serious complications.

Based on the forgoing, the Board finds a preponderance of the evidence is against service connect, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's service-connected Crohn's disease.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected Crohn's disease that would render the schedular criteria inadequate.  The Veteran's symptoms, including abdominal pain, bloating, constipation and diarrhea, and vomiting and nausea are contemplated in the rating assigned as symptoms typical of Crohn's disease.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence shows only occasional hospitalization due to the Veteran's Crohn's disease.  In addition, the Board finds the record does not reflect that the Veteran's Crohn's disease markedly interferes with his ability to work.  In so finding, the Board acknowledges that the Veteran has reported missing between 25 and 30 days per work a year due to exacerbations of his Crohn's disease; however, the Board finds that such loss of working time is contemplated by the rating schedule.   See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in April 2012, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in July 2013.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 30 percent for Crohn's disease is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


